Citation Nr: 1030607	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-06 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension, to include as 
secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 and 
from January 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which declined to reopen service 
connection for hypertension as secondary to PTSD, and a May 2009 
rating decision issued by the Columbia RO which denied an 
increased disability rating for PTSD.

The Veteran testified at a March 2010 Video Conference hearing.  
At the hearing, he requested that the record on appeal be held 
open for an additional 30 days to allow him to submit additional 
evidence.  During that period, the Board received records that 
pertain to VA treatment from April 2008 to March 2010.  These 
records were accompanied by a waiver of review by the agency of 
original jurisdiction, validly executed pursuant to 38 C.F.R. 
§ 20.1304(c).  These records have been incorporated into the 
claims file for consideration in this appeal.


FINDINGS OF FACT

1.  An unappealed November 2006 rating decision declined to 
reopen the Veteran's claim of service connection for 
hypertension, to include as secondary to PTSD on the bases that 
the evidence did not show: a current disability due to 
hypertension; that hypertension was incurred or caused by active 
duty service; or an etiological relationship between the 
Veteran's current hypertension and either his active duty service 
or his PTSD.
2.  Evidence received since the November 2006 rating decision is 
new, but does not establish either that the Veteran's 
hypertension was incurred during or caused by active duty 
service, or that a causal link exists between the Veteran's 
current hypertension and his active duty service or PTSD.

3.  For the period before April 15, 2009, the Veteran was 
assessed a Global Assessment of Functioning (GAF) Scale score of 
63, and his PTSD manifested symptoms of depressed mood with 
congruent affect, isolation, and sleep disturbances.

4.  For the period from April 15, 2009, the Veteran was assessed 
a GAF score of 45, and his PTSD was manifested by symptoms of 
isolation, loss of interest in usual activities, loss of energy, 
loss of appetite, near-continuous depression that affected his 
performance at work, impairment of short- and long-term memory, 
impairment of concentration, suicidal ideation, difficulty in 
adapting to stressful circumstances (including work or worklike 
settings), and an inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a 
claim for service connection for hypertension, to include as 
secondary to PTSD.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

2.  For the period before April 15, 2009, the criteria for 
entitlement to an evaluation in excess of 50 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2009).

3.  For the period beginning on April 15, 2009, the criteria for 
entitlement to an evaluation of 70 percent, and no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's claim was received 
after August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which, 
by itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim." Such evidence must also "raise a 
reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, the Veteran's initial claim for service connection 
for hypertension was denied in an August 2004 rating decision on 
the basis that the evidence at that time did not demonstrate an 
in-service diagnosis of hypertension or that the Veteran's 
currently diagnosed hypertension was caused by his active duty.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (applicable laws and 
regulations concerning service connection).  The Veteran sought 
to reopen his claim of service connection for hypertension in 
September 2006.  In a November 2006 rating decision, however, the 
RO declined to reopen the Veteran's claim on the continuing basis 
that the evidence does not show: that the Veteran has a current 
disability; that hypertension was incurred or caused by active 
duty service; or a relationship between the Veteran's 
hypertension and his active duty service, or to his service-
connected PTSD.  See 38 C.F.R. § 3.310 (secondary service 
connection).  Although the Veteran filed a timely Notice of 
Disagreement as to the November 2006 rating decision, and a 
Statement of the Case was issued in May 2007, he did not file a 
substantive appeal.

Accordingly, the Board finds that the November 2006 rating 
decision is final under 38 U.S.C.A. § 7105(d)(3).  The question 
for the Board now is whether new and material evidence has been 
received, in support of the Veteran's claim, since the issuance 
of that final decision.

In support of his most recent January 2008 claim to reopen 
service connection for hypertension, the Veteran provided 
additional VA treatment records that relate to treatment from 
June 2007 to March 2010.  He was also afforded a VA examination 
in February 2009 to determine the etiology of his claimed 
hypertension.  The Veteran also provided testimony concerning his 
hypertension claim at his March 2010 Video Conference hearing.  
Obviously, this evidence was not available at the time of the 
November 2006 rating decision.

The newly provided VA treatment records show that the Veteran's 
blood pressure has been regularly monitored, but do not establish 
a relationship between the Veteran's current hypertension and 
either his active duty service or PTSD.

At his February 2009 VA examination, the Veteran reported that he 
was diagnosed with hypertension in approximately 1979 or 1980.  
He stated that he has taken medication to control his blood 
pressure since approximately 1980 or 1981 and that he currently 
takes 50 milligrams of atenolol and 50 milligrams of 
chlorothiazide.  Blood pressure taken at the examination revealed 
readings of 133/78, 113/69, and 117/74.  Although the examiner 
confirmed the current diagnosis of hypertension, the examiner 
determined that it was less than likely as not related to, or 
aggravated by, PTSD.  According to the examiner, there is no 
valid medical research that associates hypertension with PTSD.
Regarding the Veteran's hearing testimony, much of it is 
duplicative of information already known at the time of the final 
November 2006 rating decision.  The Board notes, however, that 
the Veteran asserted for the first time that he was treated for 
hypertension shortly after his service in Vietnam and was told by 
his treating physician that his service in Vietnam was "probably 
part of the problem."  The Veteran did not elaborate as to how 
or why his treating physician believed that the Veteran's service 
in Vietnam "was probably part of the problem."

The evidence submitted by the Veteran is "new" in the sense 
that it is not merely duplicative of evidence of record at the 
time of that decision.  Nonetheless, the new evidence does not 
relate to the question of whether the Veteran's current 
hypertension is related to either his active duty service or to 
his PTSD, which had not previously been established.  In that 
regard, the February 2009 VA examination report expresses that no 
medical literature that associates hypertension with PTSD exists.  
The evidence also does not show that the Veteran's hypertension 
was first incurred during or aggravated by service.  As such, the 
new evidence does not raise a reasonable possibility of 
substantiating the claim.

Moreover, to the extent that the Veteran's testimony may be 
construed to constitute an opinion as to the etiology of his 
hypertension, none of the evidence in the claims file shows that 
the Veteran has medical training or expertise.  Questions of 
etiology and the medical relationship between a current 
disability and service or another disability are generally 
considered matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  This is particularly so with diseases, such as 
hypertension, that affect internal functions without outward 
manifestations and are not capable of lay observation.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (a claimant 
is not competent to provide probative evidence as to rheumatic 
fever); but see Barr v. Nicholson, 21 Vet. App. 303, 308-09 
(2007) (a claimant is competent to provide probative evidence as 
to varicose veins because it is capable of lay observation).  
Similarly, the Veteran's hearing testimony that he was informed 
by a treating physician that his Vietnam service was "probably 
part of the problem" does not provide adequate basis to reopen 
the claim; this assertion is not reflected in any of the obtained 
treatment records, and the Veteran has not specified any 
additional treatment providers whose records should be obtained.  
Hence, the Veteran's hearing testimony carries no probative value 
and is insufficient to permit the Board to reopen his claim of 
service connection for hypertension.

Overall, the new evidence received since the final November 2006 
rating decision does not raise a reasonable possibility of 
substantiating the claim.  Consequently, VA has not received new 
and material evidence to reopen the Veteran's claim, and this 
appeal must be denied as to that claim.

II.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  "Staged" ratings, however, 
are appropriate in increased rating claims when the factual 
findings show distinct time periods during which the service-
connected disability exhibits symptoms that would warrant the 
assignment of different ratings for each distinct period.  The 
relevant focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD that is manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is appropriate for PTSD that 
is manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting himself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; or memory loss for the names of 
close relatives, own occupation, or own name.

VA treatment records from November 2008 through March 2010 
reflect that the Veteran has received regular evaluation and 
treatment for his PTSD.

In November 2008, he reported symptoms of low mood, isolation, 
and sleep disturbance.  Although the Veteran reported that his 
work hours had decreased, he stated that he liked work.  The 
Veteran stated that his wife and daughter were supportive.  A 
mental status examination revealed no psychomotor agitation or 
retardation.  Speech was normal in rate, tone, volume, and 
prosody.  The Veteran described his mood as "alright," and his 
affect was congruent with that description.  Thought processes 
were linear and logical with no distractibility or preoccupation.  
Judgment and insight were fair.  Hallucinations were absent, and 
the Veteran denied suicidal or homicidal ideation.  Based upon 
these subjective and objective findings, a GAF score of 63 was 
assessed, which is indicative of mild psychiatric symptoms.

In a subsequent VA treatment later that month, the Veteran 
reported that he had recently visited relatives and felt left out 
during the visit.  Specifically, the Veteran reported, "some 
people laugh and joke with each other and that's just not me." A 
mental status examination revealed findings that were identical 
to those noted at his previous visit.  Subsequent VA treatment 
records through March 2009 continue to note similar psychiatric 
findings with an ongoing GAF assessment of 63.

At his April 15, 2009 VA examination, the Veteran reported that 
he had moved from New York where his spouse remained, and was now 
establishing residence in South Carolina.  He stated that it was 
his intention to have his spouse join him.  With regard to his 
symptoms, he reported nightmares that occurred three times per 
week, difficulty sleeping, depression, avoidance of thoughts 
related to events from his service in Vietnam, loss of interest 
in usual activities, isolation and withdrawal from others, loss 
of energy, and loss of appetite.  Although the Veteran denied 
suicidal or homicidal ideation, he did report passive thoughts of 
death.  During a mental status examination, the Veteran was noted 
as being neatly dressed and groomed.  Speech was clear, coherent, 
and goal directed.  He was sad during the examination and became 
tearful.  Short-term memory, long-term memory for traumatic 
events, and concentration were impaired.  The Veteran also 
reported daily intrusive thoughts.  Insight and judgment were 
adequate.  Thought process was linear and devoid of delusional 
content, and there was no evidence of thought or perceptual 
disturbance.  The Veteran was assessed a GAF score of 45, which 
indicates serious impairment marked by serious impairment in 
work, family relationships, judgment, and mood.

At a May 2009 VA treatment visit, the Veteran reported that he no 
longer enjoyed fishing.  He reported a sense of worthlessness, 
guilt, and feelings that he was imposing upon his spouse.  He 
reported fleeting thoughts of death and suicide, albeit without 
specific plan or intent.  He continued to endorse sleep 
disturbance marked by worsening nightmares, intrusive thoughts, 
and isolation.  Subsequent records through March 2010 continue to 
note similar symptoms.

At his March 2010 hearing, the Veteran continued to report 
feelings of isolative behavior.  He testified that he was now 
separated from his spouse.  Although the Veteran stated that he 
was still working, he reported that his symptoms affected his 
work in that he had a difficult time dealing with customers.  He 
stated that he now worked on a part-time basis, approximately 20 
to 30 hours per week, driving a tractor trailer.

Based upon the evidence, the Board finds that the Veteran is 
entitled to an increased disability rating of 70 percent, 
effective April 15, 2009, the date of his VA examination.  VA 
treatment records relating to treatment before the VA examination 
generally reflect mild symptoms that are, at most, consistent 
with the 50 percent disability rating already assigned.  The 
April 2009 VA examination report, however, reflects serious 
social impairment characterized by a GAF assessment of 45.  At 
that time, the Veteran reported symptoms of isolation that was 
affecting his relationship with his spouse, near-continuous 
depression and sadness, lack of energy, appetite, and interest in 
activities, impairment in short and long term memory, and 
impaired concentration.  The following month, the Veteran 
reported fleeting thoughts of death and suicide.  At his March 
2010 hearing, he stated that he experienced difficulty relating 
to customers at work, spoke only with his supervisors, and due to 
his symptoms, was required to cut his work hours back to 20 to 30 
hours per week.

The evidence, however, does not demonstrate symptoms that would 
be consistent with a full 100 percent disability rating for any 
period of time.  In this regard, the evidence does not 
demonstrate total occupational and social impairment, as it 
shows that the Veteran has continuously maintained employment 
throughout the course of his appeal.

Moreover, the Veteran has not submitted evidence showing that his 
PTSD has markedly interfered with his employment status beyond 
that interference already contemplated by the assigned 
evaluations.  Additionally, there is no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the circumstances, the Board finds that there is no basis 
for further staged ratings beyond those already contemplated and 
provided by this decision.  Rather, the symptomatology shown upon 
examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
disability ratings.

Additionally, the Board is aware of Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In that decision, the United States Court of 
Appeals for Veterans Claims (Court) found that a claim for a 
total disability rating based upon individual unemployability 
(TDIU) was not a free-standing claim in the instance of a rating 
claim where a request for TDIU, either overtly stated or implied 
by a fair reading of the claim or of the evidence of record, was 
indicated.  Here, however, there is no suggestion from the record 
that the Veteran, who is currently employed, has asserted that 
his underlying disability has resulted in unemployability. 
Accordingly, the Board finds that there is no corresponding TDIU 
claim raised by the record.

For the period before April 15, 2009, the evidence does not 
support a disability evaluation in excess of 50 percent for PTSD.  
For the period from April 15, 2009, however, the evidence 
supports the assignment of disability rating of 70 percent, and 
not more, for PTSD.  To that extent, this appeal is granted.  
38 C.F.R. §§ 4.3, 4.7.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Additionally, in rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate his claim for an increased 
rating in a March 2009 notice letter.  In that letter, the 
Veteran was also notified of how a disability rating and an 
effective date for the award of benefits is assigned.  After the 
Veteran was afforded opportunity to respond to that letter, the 
Veteran's claim was initially adjudicated in a May 2009 rating 
decision. 

Also, in the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
requires that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes the 
type of evidence and information that would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  A veteran is thereby notified that the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally prejudicial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the Veteran and his representative were properly 
notified of the information and evidence needed to reopen a 
service connection claims for hypertension in an October 2006 
notice letter.  This letter also advised the Veteran as to the 
reasons and bases for the prior denials of service connection for 
hypertension.  After a reasonable period of time in which the 
Veteran had the opportunity to respond, his claim was initially 
adjudicated in a November 2006 rating decision.  Adequate notice 
in accordance with Kent has been provided to the Veteran.

The Board further notes that the October 2006 notice letter also 
notified the Veteran of the information and evidence needed to 
substantiate and complete a claim of service connection for 
hypertension.  That letter also advised the Veteran that a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman, supra.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified VA 
treatment records have been obtained.

Additionally, the Veteran was afforded a VA examination in 
February 2009 to determine the etiology of his hypertension, and 
in April 2009 to determine the present severity of his PTSD.  The 
Board acknowledges the Veteran's request for a new VA examination 
to determine the etiology of his hypertension.  Nonetheless, as 
the Board here declines to reopen the Veteran's hypertension 
claim on the basis that no new and material evidence has been 
received, VA has no duty in this instance to afford the Veteran a 
VA examination.  38 C.F.R. § 3.159(c)(4)(iii).

Recently, in Bryant v. Shinseki, 23 Vet.App. 488 (2010), the 
Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the 
Veterans Law Judge (VLJ) who chairs a hearing must fulfill two 
duties to comply with that regulation: (1) the duty to fully 
explain the issues, and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  At the hearing in this 
case, the Veteran's claims were discussed in terms of the 
elements necessary to substantiate the claims.  With regard to 
the duty to suggest submission of evidence previously overlooked, 
the Acting VLJ (AVLJ) assisted the Veteran in identifying 
additional VA treatment records that had not yet been submitted.  
The record was held open for an additional 30 days to allow for 
the submission of such evidence.  During that period, the 
additional treatment records were submitted by the Veteran.  No 
other outstanding treatment records have been identified.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have 
they identified any prejudice in the conduct of the Board 
hearing.  Under the circumstances, the Board finds that the AVLJ 
complied with the duty to suggest the submission of additional 
evidence.  The Veteran was therefore not prejudiced by any 
possible error.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.






ORDER

New and material evidence to reopen the Veteran's claim of 
service connection for hypertension, to include as secondary to 
PTSD, has not been received; the appeal is denied as to this 
issue.

For the period before April 15, 2009, entitlement to a disability 
rating in excess of 50 percent for PTSD is denied.

For the period from April 15, 2009, entitlement to a 70 percent 
disability rating for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


